UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-2059



MARY JOYCE BROWN,

                                              Plaintiff - Appellant,

          versus


FIRST CITIZENS BANK,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CA-97-2251-8-13AK)


Submitted:   January 29, 1999               Decided:   March 9, 1999


Before WILKINS, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hal Jerome Warlick, WARLICK LAW OFFICE, Easley, South Carolina, for
Appellant.    Charles T. Speth, HAYNSWORTH, BALDWIN, JOHNSON &
GREAVES, L.L.C., Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mary Joyce Brown appeals the district court’s award of summary

judgment for Appellee in this action alleging racially discrim-

inatory employment practices.   We have reviewed the record and the

district court’s opinion and find no reversible error.    According-

ly, we affirm on the reasoning of the district court.    See Brown v.

First Citizens Bank, No. CA-97-2251-8-13AK (D.S.C. June 17, 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2